DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 2014/0065758 A1) in view of Noguchi (US PN 8367776 B2), Doane (US PGPub 2010/0052263 A1), Mueller (US PN 2199647), and Bauer (DE 4216940).
With regard to claims 1 and 2, Huang teaches that a sealing article comprising a body made of a polymeric elastomer (paragraph 59), wherein the body has a whole cross section in a semi-circular or semi-elliptical shape, wherein the body has a flat surface (figure 13).  Although Huang does not explicitly demonstrate the body as a solid monolithic portion, Huang teaches that the selection of an open or closed structural configuration is a result effective variable dependent upon the method selected to attach the seal to the cover, the degree of deformability desired, and the configuration and size of the engaging surface of the cover (paragraph 61), where it would therefore have been obvious to have the solid monolithic portion as claimed dependent upon the above considerations.
Although Huang teaches an elastomeric seal suitable for use as a seal in an etching/cleaning apparatus (Huang, paragraph 59, apparatus 300) Huang does not explicitly disclose the seal is a perfluoroelastomer, fluoroelastomer, or combinations thereof.
Noguchi teaches that elastomeric materials suitable for use as a door seal of a semiconductor processing chamber or other reaction chamber (Noguchi, col. 6, line 45-48), such as the seal of the reusable cover in the etching apparatus of Huang (Huang, paragraph 47-51), included perfluoroelastomer compositions (Noguchi, col. 7, line 10-12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a perfluoroelastomeric composition as in the teaching of Noguchi as the seal material of Huang.  The rationale to do so would have been the motivation provided by the teaching of Noguchi, that to use such a fluorine-containing elastomer as the seal material predictably results in a seal with excellent 
Huang does not explicitly disclose the sealing article has a metal coating layer disposed on at least one surface of the body.
Doane teaches a coating layer disposed on at least one surface of a perfluoroelastomeric seal (paragraph 6, line 4-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a metal coating layer on the seal of Huang.  The rationale to do so would have been the motivation provided by the teaching of Doane, that to include such a metal layer predictably results in the ability to create a seal with the resilient properties of the elastomeric material and the structural integrity of the metal coating (Doane, paragraph 6 and 9), where selective application of the structural metal to only portions of the seal was known (Mueller, col. 2, line 21-31; figures 5-6). 
In this case, the examiner notes that since Huang discloses the degree of deformity was a known consideration when designing the seal, it would have been obvious to one of ordinary skill in the art at the time of the invention to create a seal design that is reinforced in a manner consistent with a desired structural integrity, as would have been obtained through the optimization of a seal design specific to a given cover design.
Huang does not explicitly disclose the body defines pores or holes on the flat surface only.
Bauer teaches that when metalizing a PTFE material, it was known to first etch the PTFE prior to metallization (abstract, paragraph 2, line 5-6; USE/ADVANTAGE, line 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to etch the PTFE elastomeric seal prior to coating with the metal layer.  The rationale to do so would have been the motivation provided by the teaching of Bauer, that to pre-etch a PTFE material predictably results in 

With regard to claim 3, Huang does not explicitly disclose a metal layer.
Doane teaches the coating layer comprising at least one metal including silver, gold, and other ductile metals (paragraph 8, line 16-18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the metal of Doane in the seal of Huang for the reasons presented in the rejection of claim 1 above.

With regard to claim 5, Huang does not explicitly disclose a thickness of a metal layer.
Doan teaches that the coating layer thickness is suitably between 0.005 in to 0.025 in (Doane, paragraph 9), within applicant’s claimed range of 10 µm (0.000394 in) to about 10,000 µm (0.394 in).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the metal thickness of Doane in the seal of Huang for the reasons presented in the rejection of claim 1 above.

With regard to claim 6, Huang teaches a seal (paragraph 61).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 2014/0065758 A1) in view of Noguchi (US PN 8367776 B2), Doane (US PGPub 2010/0052263 A1), Mueller (US PN 2199647), and Bauer (DE 4216940), as applied for claim 1 above, and in further view of Matsumura (JP 55-017705).

Matsumura teaches that aluminum coatings of fluoropolymer elastomeric seals was known in the art at the time of the invention (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use aluminum as the coating in the seal of Huang in view of the above cited prior art.  The rationale to do so would have been the motivation provided by the teaching of Matsumura, that aluminum was a known ductile equivalent alternative to gold and silver when coating a fluoropolymer elastomer seal (Matsumura, abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746